Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 1 of 59

OFFSHORE ADVENTURES LLC,

Defendant.

IN THE DISTRICT COURT
OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN
GREAT LAKES INSURANCE SE, )
)
) Case No. 3:20-cv-
Plaintiff, )
) ACTION IN
Vv. ) ADMIRALTY FOR
) DECLARATORY RELIEF
)
)
)
)

 

PLAINTIFF GREAT LAKES INSURANCE SE’S
COMPLAINT FOR DECLARATORY JUDGMENT

COMES NOW the Plaintiff{ GREAT LAKES INSURANCE SE, by and through its
undersigned counsel, pursuant to 28 U.S.C. §2201, Rules 9(h) and 57 of the Federal Rules of Civil
Procedure, and the Local Rules of the District Court for the Virgin Islands, and for its Complaint
for Declaratory Judgment would respectfully state as follows:

PARTIES, JURISDICTION, and VENUE

1. This is an action for declaratory relief pursuant to Title 28 of the United States Code, sec.
2201 et seq, in that a present controversy exists between the parties hereto in which the
Plaintiff asks this Court to adjudicate and determine the rights of the parties to a contract
of marine insurance which is in dispute.

Z Venue lies within the District of the Virgin Islands as this cause arises out of a policy of
marine insurance delivered by Plaintiff to the Assured named therein, the Defendant,
OFFSHORE ADVENTURES LLC, alleged to be located at Watergate Villas West, Bldg.
20 Unit 30, St. Thomas, VI 00802.

GA This is an admiralty and maritime cause within the meaning of Rule 9(h) of the Federal
Rules of Civil Procedure, and this Court has subject-matter jurisdiction pursuant to Title

28 of the United States Code, §1333, and Title 48 of the United States Code, § 1612(a).
10,

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 2 of 59

Plaintiff, GREAT LAKES INSURANCE SE (hereinafter “GLI’) is a corporation
organized and existing under the laws of the United Kingdom, with its office and principal
place of business located in the United Kingdom, in the City of London.
Upon information and belief, the Defendant OFFSHORE ADVENTURES LLC
(hereinafter “OFFSHORE”) is a limited liability company incorporated in the Territory of
the United States Virgin Islands and with its office and principal place of business in the
Territory of the United States Virgin Islands.

FACTUAL ALLEGATIONS
On or about January 22, 2019, OFFSHORE submitted to GLI, via GLI’s agent, an
application for a policy of marine insurance (hereinafter “the 1998 Ronin application”).
Such a submission was a routine aspect of the Plaintiff's procedure for considering whether
to agree to provide insurance coverage.
A true and correct copy of the 1998 Ronin application, completed and signed by Robert
Brian Richards and submitted to Plaintiff on or about January 22, 2019 by and on behalf
of the Defendant by its agent, is attached hereto as Exhibit 1.
The 1998 Ronin application requested ninety-five thousand dollars ($95,000.00) in first-
party property damage coverage for a 1998 41’ Ronin vessel, hull ID RSNRR108797
(hereinafter “the 1998 Ronin”), Ex 1.
The application submitted by OFFSHORE specifically required the applicant to disclose
whether OFFSHORE or any named vessel operator had been involved in a loss in the last
ten years. Ex 1.
In response to this specific demand for the disclosure of material facts, OFFSHORE

answered, “no.” Ex 1.
11.

12.

13,

14.

15.

16.

17,

18.

19.

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 3 of 59

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Robert Brian Richards, identified in the application as a vessel operator, had been
involved in a loss in the last ten years. Ex 1.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 1.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Adam M Majchrzak, identified in the application as a vessel operator, had been
involved in a loss in the last ten years. Ex 1.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 1.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Cody Brian Wabiszevski, identified in the application as a vessel operator, had
been involved in a loss in the last ten years. Ex 1.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 1.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether any policy of insurance was declined, cancelled, or non-renewed in the last five
years. Ex 1.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex 1.

Plaintiff agreed to issue its Policy No. CSRYP/173607, affording ninety-five thousand
dollars ($95,000.00) in first-party property damage coverage for the 1998 Ronin against
the risks detailed therein, based upon the representations set forth in, and the material

information disclosed in, the application. A true and correct copy of Policy No.
20.

21.

22.

23.

24.

25.

26.

27,

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 4 of 59

CSRYP/173607 (hereinafter “Policy 607”), including the declarations page and the
applicable endorsements, is attached hereto as Exhibit 2.

On or about January 22, 2019, OFFSHORE submitted to GLI, via GLI’s agent, an
application for a policy of marine insurance (hereinafter “the 2000 Calypso application”).
Such a submission was a routine aspect of the Plaintiffs procedure for considering whether
to agree to provide insurance coverage.

A true and correct copy of the 2000 Calypso application, completed and signed by Robert
Brian Richards and submitted to Plaintiff on or about January 22, 2019 by and on behalf
of the Defendant by its agent, is attached hereto as Exhibit 3.

The 2000 Calypso application requested forty-five thousand dollars ($45,000.00) in first-
party property damage coverage for a 2000 32’ Calypso vessel, hull ID CMS10001J000
(hereinafter “the 2000 Calypso”). Ex 3.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether OFFSHORE or any named vessel operator had been involved in a loss in the last
ten years. Ex 3.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex 3.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Robert Brian Richards, identified in the application as a vessel operator, had been
involved in a loss in the last ten years. Ex 3.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 3.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Adam M Majchrzak, identified in the application as a vessel operator, had been

involved in a loss in the last ten years. Ex 3.
4
28.

29,

30.

31,

32.

33.

34,

35.

36.

37.

38.

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 5 of 59

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 3.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether Cody Brian Wabiszevski, identified in the application as a vessel operator, had
been involved in a loss in the last ten years. Ex 3.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex. 3.

The application submitted by OFFSHORE specifically required the applicant to disclose
whether any policy of insurance was declined, cancelled, or non-renewed in the last five
years. Ex 3.

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “no.” Ex 3.

Plaintiff agreed to issue its Policy No. CSRYP/173608, affording forty-five thousand
dollars ($45,000.00) in first-party property damage coverage for the 2000 Calypso against
the risks detailed therein, based upon the representations set forth in, and the material
information disclosed in, the application.

On or about April 17, 2019, during the period of coverage afforded by the Policy 607, the
engine of the 1998 Ronin blew a hole in its side, causing oil to shoot out and catch fire.
At the time of the incident of April 17, 2019, there were six guests aboard the vessel.
Following the report of the loss by OFFSHORE, GLI undertook a full investigation into
the causes and circumstances of the loss.

Based on the facts uncovered in that investigation, GLI determined that the loss was not
caused by a fortuitous event, and therefore not covered by Policy 607.

Based on the facts uncovered in that investigation, GLI determined that the damage to the

1998 Ronin’s engines, mechanical parts, and electrical parts was not caused by an
5
39.

40.

41.

42.

43,

44,

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 6 of 59

accidental external event such as a collision, impact with a fixed or floating object,
grounding, stranding, ingestion of a foreign object, lightning strike, or fire, and therefore
such damage to the 1998 Ronin’s engines, mechanical parts, and electrical parts is not
covered by Policy 607.

Based on the facts uncovered in that investigation, GLI determined that the 1998 Ronin
was unseaworthy at the inception of Policy 607, a breach of Policy 607’s express and
implied seaworthiness warranties.

Based on the facts uncovered in that investigation, GLI determined that the 1998 Ronin
was unseaworthy on April 17, 2019 and at the time of the loss, a breach of Policy 607’s
express seaworthiness warranty.

Based on the facts uncovered in that investigation, GLI determined that the loss was caused
by wear and tear, gradual deterioration, and/or a latent defect, and therefore expressly
excluded from the coverage afforded by Policy 607.

Based on the facts uncovered in that investigation, GLI determined that the loss was caused
by a latent defect, and therefore expressly excluded from the coverage afforded by Policy
607.

On or about January 21, 2020, OFFSHORE submitted to GLI, via GLI’s agent, a renewal
questionnaire for a policy of marine insurance (hereinafter “the 2000 Calypso renewal
questionnaire”). Such a submission was a routine aspect of the Plaintiff’s procedure for
considering whether to renew insurance coverage. The 2000 Calypso renewal
questionnaire is attached hereto as Exhibit 4.

The renewal questionnaire submitted by OFFSHORE specifically required the applicant to
disclose “[a]ll losses in the last 10 years (whether insured or not), including payment

amounts and current status’. Ex 4.
45.

46.

47.

48.

49,

50.

51.

52.

BE

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 7 of 59

In response to this specific demand for the disclosure of material facts, OFFSHORE
answered, “2017 Hurricane Loss - $289,000 paid.” Ex 4.

Following this disclosure of $289,000.00 in losses from Hurricane Irma in 2017, GLI
learned that the 2000 Calypso suffered a total loss in the amount of $45,000.00 from
Hurricane Irma in 2017 and was entirely rebuilt.

Following the disclosure of $289,000.00 in losses from Hurricane Irma in 2017, GLI
learned that a vessel owned by OFFSHORE and identified as “the Intrepid” suffered a total
loss in the amount of $253,000.00 from Hurricane Irma.

The failure of OFFSHORE to disclose the $289,000.00 in losses from Hurricane Irma in
2017 was a misrepresentation of fact material to the decision of GLI’s underwriter to issue
Policy 607.

If OFFSHORE had truthfully disclosed the $289,000.00 in losses from Hurricane Irma in
2017, GLI’s underwriter would have refused to issue Policy 607.

OFFSHORP’s failure to truthfully disclose the $289,000.00 in losses from Hurricane Irma
in 2017 renders Policy 607 void from its inception.

Notwithstanding the facts established by GLI’s investigation, OFFSHORE has made a
claim against GLI under the terms of Policy 607 demanding payment for the damage
caused when the 1998 Ronin suffered catastrophic damage to its engine.

Notwithstanding the facts established by GLI’s investigation, OFFSHORE has made a
claim against GLI under the terms of Policy 607, demanding ninety-five thousand dollars
($95,000.00) for the constructive total loss of the 1998 Ronin.

Notwithstanding the facts established by GLI’s investigation, OFFSHORE has made a
claim against GLI under the terms of Policy 607 demanding defense and indemnity against
third-party liability claims from passengers allegedly injured by the incident, which

occurred on April 17, 2019.
54.

555

56.

57.

58.

59.

60.

61.

Case: 3:20-cv-00014-CVG-RM Document#:1 Filed: 02/18/20 Page 8 of 59

FIRST CAUASE OF ACTION
(Misrepresentation of Material Fact, Policy No. 173607)

Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6 through
53 as if set forth fully herein.

GLI’s policy states, in pertinent part:

9. General Conditions & Warranties

eo KKK

1) This contract is null and void in the event of non-disclosure or
misrepresentation of a fact or circumstance material to our
acceptance or continuance of this insurance.
OFFSHORE breached the provisions of Policy 607 set forth above by misrepresenting or
failing to disclose facts, which were material to GLI’s decision to accept the risk of insuring
the 1998 Ronin.
OFFSHORE misrepresented and/or failed to disclose material facts relating to losses
suffered as a result of Hurricane Irma in 2017.
Had OFFSHORE disclosed the $289,000.00 in losses as a result of Hurricane Irma, GLI
would not have agreed to insure the 1998 Ronin, would not have agreed to issue Policy
607, would not have agreed to issue Policy 607 with the same terms and conditions, and/or
would have charged a higher premium for Policy 607.
OFFSHORE’s misrepresentation and/or failure to disclose material facts constitutes a
breach of the duties imposed upon OFFSHORE by the express terms of the policy and
under the applicable principles of federal admiralty law.
OFFSHORE’s breach of Policy 607 renders Policy 607 void ab initio and/or entitles GLI
to declare Policy 607 void.

Notwithstanding the said breach of Policy 607 and the lack of any coverage under Policy

607, OFFSHORE has made demand upon GLI for payment of an amount equal to the full

8
62,

63.

64,

65.

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 9 of 59

costs of repairs and/or to the full amount of the insured value of the 1998 Ronin under
Policy 607.

As a result of the aforesaid lack of coverage under the terms of Policy 607 attached hereto,
GLI has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding
the coverage afforded under the terms of Policy 607. Until such time as GLI is able to have
its rights and responsibilities under the marine insurance policy construed by this Court,
GLI will suffer uncertainty with respect to its responsibilities and obligations under the
terms of the said policy.

As aresult of OFFSHORE’s demands for payment under the terms of the policy of marine
insurance attached hereto, and as a result of the lack of any coverage for the loss under the
facts and circumstances described herein, a real and justiciable issue exists with respect to
the existence of valuable rights under the terms of the policy of marine insurance, and a
bona fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

SECOND CAUSE OF ACTION
(Lack of Fortuity, Policy No. CSRYP/173607)

Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6 through
53 as if set forth fully herein.
Policy 607 states, in pertinent part:
2. INSURING AGREEMENT

This is a legally binding insurance contract between you and us, incorporating in
full the application signed by you. We will provide the insurance coverage
described in this insuring agreement, in return for payment to us of the premium
due and compliance by covered persons with the provisions, conditions and
warranties of this insuring agreement.

3, Coverage A, Hull, Machinery, Equipment and Dinghy
If a sum insured is shown for Section “A” of the insuring agreement declarations

page, we provide coverage for accidental physical loss of, or damage to the
Scheduled Vessel which occurs during the period of this insuring agreement and

9
66.

67,

68.

69,

70,

Ths

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 10 of 59

within the limits set out in the insuring agreement declarations page, subject to the
insuring agreement provisions, conditions, warranties, deductibles and exclusions.

The incident in which OFFSHORE’s vessel sustained damage on April 7, 2019 does not
constitute an accidental physical loss for which coverage would be afforded under the
express terms and provisions of GLI’s policy of marine insurance.

Notwithstanding the lack of any coverage under Policy 607, OFFSHORE has made
demand upon GLI for payment of an amount equal to the full insured value of the 1998
Ronin under the said terms of Policy 607.

As a result of the aforesaid lack of coverage under the terms of Policy 607 attached hereto,
GLI has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding
the coverage afforded under the terms of Policy 607. Until such time as GLI is able to have
its rights and responsibilities under the marine insurance policy construed by this Court,
GLI will suffer uncertainty with respect to its responsibilities and obligations under the
terms of the said policy.

As a result of OFFSHORE’s demands for payment under the terms of the policy of marine
insurance attached hereto, and as a result of the lack of any coverage for the loss under the
facts and circumstances described herein, a real and justiciable issue exists with respect to
the existence of valuable rights under the terms of the policy of marine insurance, and a
bona fide, actual and present dispute exists calling for this Court’s Declaratory Judgment.

THIRD CAUSE OF ACTION
(Exclusion for Wear and Tear, etc., Policy No. CSRYP/173607)

Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6 through
53 as if set forth fully herein.

Policy 607 states, in pertinent part:

10
725

73.

74,

TS:

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 11 of 59

Exclusions to Coverage A
Unless specifically agreed by us in writing and additional premium charged the

following losses and/or damages (whether incurred directly or indirectly) are not
covered by this insuring agreement:

Ae He 2k fe of

b) Losses due to wear and tear, gradual deterioration, lack of maintenance, inherent

vice, weathering, insects, mould, animal and marine life.

e) Manufacturing defects or design defects, including latent defects.

The incident in which the Defendant’s vessel sustained damage on April 17, 2019 was due
to wear and tear, gradual deterioration, lack of maintenance, and/or a latent defect for which
coverage is excluded under the express terms and provisions of Policy 607.
Notwithstanding the lack of any coverage under Policy 607, OFFSHORE has made
demand upon GLI for payment of an amount equal to the full insured value of the vessel
insured under the said terms of Policy 607.

As a result of the aforesaid lack of coverage under the terms of Policy 607 attached hereto,
GLI has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding
the coverage afforded under the terms of Policy 607. Until such time as GLI is able to have
its rights and responsibilities under the marine insurance policy construed by this Court,
GLI will suffer uncertainty with respect to its responsibilities and obligations under the
terms of Policy 607.

As a result of the OFFSHORE’s demands for payment under the terms of Policy 607
attached hereto, and as a result of the lack of any coverage for the loss under the facts and
circumstances described herein, a real and justiciable issue exists with respect to the
existence of valuable rights under the terms of Policy 607, and a bona fide, actual and

present dispute exists calling for this Court’s Declaratory Judgment.

1]
76.

77,

78.

79.

80.

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 12 of 59

FOURTH CAUSE OF ACTION
(Exclusion for Damage to Engines, Etc., Policy No. CSR YP/173607)

Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6 through
53 as if set forth fully herein.
Policy 607 states, in pertinent part:
Exclusions to Coverage A
Unless specifically agreed by us in writing and additional premium charged the

following losses and/or damages (whether incurred directly or indirectly) are not
covered by this insuring agreement:

ae 8

tr) Damage to the Scheduled Vessel’s engines, mechanical and electrical parts,

unless caused by an accidental external event such as a collision, impact with a

fixed or floating object, grounding, stranding, ingestion of a foreign object,
lightning strike or fire.

The damage to the 1998 Ronin’s engines, mechanical parts, and electrical parts suffered
on April 17, 2019 was not caused by an accidental external event such as a collision, impact
with a fixed or floating object, grounding, stranding, ingestion of a foreign object, lightning
strike or fire.

Notwithstanding the lack of any coverage under Policy 607, OFFSHORE has made
demand upon GLI for payment of an amount equal to the full insured value of the vessel
insured under the said terms of Policy 607.

As a result of the aforesaid lack of coverage under the terms of Policy 607 attached hereto,
GLI has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding
the coverage afforded under the terms of Policy 607. Until such time as GLI is able to have
its rights and responsibilities under the marine insurance policy construed by this Court,

GLI will suffer uncertainty with respect to its responsibilities and obligations under the

terms of Policy 607.

12
81.

82.

83.

84.

85.

86.

87.

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 13 of 59

As a result of the OFFSHORE’s demands for payment under the terms of Policy 607
attached hereto, and as a result of the lack of any coverage for the loss under the facts and
circumstances described herein, a real and justiciable issue exists with respect to the
existence of valuable rights under the terms of Policy 607, and a bona fide, actual and
present dispute exists calling for this Court’s Declaratory Judgment.

FIFTH CAUASE OF ACTION
(Unseaworthiness, Policy No. 173607)

Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6 through
53 as if set forth fully herein.
GLI’s policy states, in pertinent part:

9. General Conditions & Warranties

 

ae oe oe os oe ok

a) It is warranted that the Scheduled Vessel is seaworthy at all times during the
duration of this insuring agreement. Breach of this warranty will void this
insurance policy from its inception.

The unseaworthy condition of the 1998 Ronin at the inception of Policy 607 was a breach
of the first warranty implied under federal admiralty law and constitutes a total bar to
coverage.

The unseaworthy condition of the 1998 Ronin at the inception of Policy 607 was a breach
of Policy 607’s express seaworthiness warranty and constitutes a total bar to coverage.
The unseaworthy condition of the 1998 Ronin at the time of the loss on April 17, 2019 was
a breach of Policy 607’s express seaworthiness warranty and constitutes a total bar to
coverage.

Notwithstanding the lack of any coverage under Policy 607, OFFSHORE has made
demand upon GLI for payment of an amount equal to the full insured value of the vessel

insured under the said terms of Policy 607.

13
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 14 of 59

88. Asaresult of the aforesaid lack of coverage under the terms of Policy 607 attached hereto,
GLI has sustained actual prejudice and seeks this Court’s Declaratory Judgment regarding
the coverage afforded under the terms of Policy 607. Until such time as GLI is able to have
its rights and responsibilities under the marine insurance policy construed by this Court,
GLI will suffer uncertainty with respect to its responsibilities and obligations under the
terms of Policy 607.

89. As a result of the OFFSHORE’s demands for payment under the terms of Policy 607
attached hereto, and as a result of the lack of any coverage for the loss under the facts and
circumstances described herein, a real and justiciable issue exists with respect to the
existence of valuable rights under the terms of Policy 607, and a bona fide, actual and
present dispute exists calling for this Court’s Declaratory Judgment.

WHEREFORE, Plaintiff demands judgment from the Court:

(A) Declaring that GLI’s Policy No. CSRYP/173607 is void from its inception due to
OFFSHORE’s misrepresentation of material facts on the application for insurance and that GLI’s
Policy No. CSRYP/173607 therefore affords no coverage for any first-party or third-party claims
arising out of the incident of April 17, 2019;

(B) Declaring that neither the incident of April 17, 2019 nor the damage resulting from
the incident of April 17, 2019 constitute an accidental physical loss;

(C) Declaring that coverage for the incident of April 17, 2019 is excluded under the
terms of clear and unambiguous exclusions set forth in Policy No. CSRYP/173607;

(D) Declaring that there is no coverage under Policy No. CSR YP/73607 for the incident
of April 17, 2019 due to OFFSHORE’s breach of the express and implied seaworthiness

warranties;

14
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 15 of 59

(E) Declaring that the costs of this action be taxed against the Defendant; and
(F) Any and all such other and further relief as the Court may deem proper and

appropriate in the premises.

DUDLEY NEWMAN FEUERZEIG LLP

DATED: February 18, 2020 By: s/ Gregory H. Hodges
Gregory H. Hodges (V.I. Bar No. 174)
Law House
1000 Frederiksberg Gade
P.O. Box 756
St. Thomas, VI 00804
Telephone: (340) 715-4405
E-Mail: ghodges@dnfvi.com

Attorneys for Great Lakes Insurance SE

RADOCS\5473\9\DRFTPLDG\30H5183,DOCX

15
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 16 of 59

EXHIBIT 1
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 17 of 59

Page 1 of 5
Application Form

Concept Special Risks Ltd

www. special-risks.co.uk

Quore 398 168 4

 

ASSURED’S NAME:

OEEShH 08 Pel ot RASLYEC

ASSURED’S NATIONALITY:

Us

 

ASSURED’S STATE OF RESIDENCE:

Us VL

 

 

FULL MAILING ADDRESS (including ZIP/Post Code where available). IF COMPANY PROVIDE REGISTERED ADDRESS

YHMas 49 37 THOMAS, USUL

BENEFICIAL OWNER (this should be completed if vessel Is Insured in a company name or if the beneficial owner of thé vessel is someone other than the

F260 Se4aehkF

Kithi pid s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Named Assured):
0 be ler
Mi: dd TO: dd 0.0ihrs LST
EFFECTIVE DATE FROM: ( mm/dd/yy) 23 / 19 (mm/dd/yy) WE 3 JR O 7
VESSEL NAME: 7 : => | HULLID: , . ; LENGTH OVERALL: ?
YNIXED BAS DW LS WLMOl E72 FG7 Yl
MANUFACTURER/ MODEL: YEAR BUILT: MODEL YEAR:
IMODEL! 2 6 47) 1 199 FP LOGE
PURCHASE PRICE: DATE OF PURCHASE: PRESENT VALUE: i
GS) 000 /13/[A012 GS 000
MAXIMUM SPEED: 20 k Lo 7s VESSEL REGISTERED: “ VESSEL FLAG: US
COVERAGES WILL NOT BE PROVIDED UNLESS REQUESTED HEREUNDER
COVERAGES LIMIT (US Dollar)
HULL PHYSICAL DAMAGE =
G2, 000
TENDER/DINGHY
MEDICAL PAYMENTS (maximum ($50,000
PERSONAL PROPERTY
2,590
TRAILER A,
BREACH OF WARRANTY (APPLICABLE LOSS PAYEE MUST BE DETAILED ON PAGE 4)
THIRD PARTY LIABILITY
/ , 000, 000
LIABILITY TO PAID CREW
1,000, 000
COMMERCIAL PASSENGER LIABILITY rt
/, 00H 9020
UNINSURED BOATERS (minimum $100,000) ’
‘ /00,000
ON-EMERGENCY TOWING
N 4, DOOD
OTHER (please specify)
PLEASE TICK THE APPROPRIATE BOXES
PRIMARY POWER SAIL TYPE OF SAILBOAT
OUTBOARD VESSEL MOTOR YACHT
INBOARD 54 SPORTSFISHER V4
HULL MATERIAL: FIBREGLASS SZ S PORT EishA HOUSEBOAT ?
wooD CATAMARAN
KEVLAR OTHER (give details)
CARBONFIBRE Sy
SP OEROCEMENT LAST SURVEYED (mm/dd/yy) ASHORE OR AFLOAT
METAL
VESSEL ENGINE/OUTBOARD DETAILS
HP MANUFACTURER FUEL YEAR SERIAL NO#
#1 a 5
424 OFA MZpi/la R biesel. 2000] (2. T70¢/76
#2 . at a
YAR AATEC D;( la Diese 2000) /azTo¥/7¢
DATE PURCHASED PURCHASE PRICE PRESENT VALUE
#1
371/18 20,00 0 A0,000
#2 ,
1/3118 20,000 20,000
: . TENDER/DINGHY INFORMATION
MANUFACTURER YEAR HULL, ID/SERIAL NUMBER LENGTH
TENDER/DINGHY ENGINE/OUTBOARD DETAILS
MANUFACTURER HP SERIAL NUMBER
CSR/APP/1

Offshore_UF000049

 
Case: 3:20-cv-00014-CVG-RM Document #:1_ Filed: 02/18/20 Page 18 of 59

 

 

Page 2 of 5 Concept Special Risks Ltd www.special-risks.co.uk
TRAILER INFORMATION =
MANUFACTURER YEAR BUILT DATE PURCHASE PRICE PRESENT VALUE SERIAL NUMBER
PURCHASED

 

 

 

 

 

 

 

PRIMARY MOORING LOCATION OF VESSEL (INCLUDING ZIP/POST CODE WHERE AVAILABLE) BETWEEN JULY 157 — NOV 157
PLEASE SPECIFY WHETHER VESSEL WILL BE ASHORE/AFLOAT (MOORED)/OR ON A HOIST. IF YOU ARE UNABLE TO PROVIDE A ZIP/POST CODE, PLEASE

ADVISE LONGITUDE WEST IA ST: Joh a eS 0eT Doe é SY ee

3008 Chocolate Pole
ST Joan, G€ea7 Crue Ban OOF3D

 

PLEASE ADVISE IF THIS VESSEL IS FITTED WITH MANUFACTURER RECOMMENDED FIRE PREVENTION/EXTINGUISHING EQUIPMENT (if no provide
explanation) : 2p L
Cvs) No Y EXT/I-GUISRERy

OW 30a 12

PLEASE DETAIL ANY ANTI-THEFT PRECAUTIONS WHICH ARE IN PLACE

t

 

ALL WATERS TO BE NAVIGATED DURING THIS POLICY PERIOD (YOU MAY ATTACH AN ITINERARY)

HWlanTie & Opnkibheoen Sea

 

WILL THE VESSEL BE LAID UP (OUT OF USE) DURING THIS POLICY PERIOD — IF SO DETAIL EXACT DATES, LOCATION AND ADVISE WHETHER ASHORE OR
AFLOAT.

AIO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# GENERAL INFORMATION
1 IS THIS VESSEL USED FOR FARE PAYING <res) NO IF YES, NUMBER OF PASSENGERS PER TRIP
PASSENGERS? MAXIMUM: bo | AVERAGE: p
NUMBER OF TRIPS PER YEAR
MAXIMUM: AVERAGE:
_ 200 | 0D
2 IS THIS VESSEL CHARTERED TO OTHERS WITH A YES NO IF YES, COMPLETE CAPTAIN CHARTER SUPPLEMENTARY SHEET |
CAPTAIN?
cs _
3 DOES THIS APPLICANT EMPLOY PAID CREW (ves) NO IF YES, HOW MANY?
4 IS THIS VESSEL CHARTERED TO OTHERS _ YES aes IF YES, COMPLETE BAREBOAT CHARTER SUPPLEMENTARY SHEET
WITHOUT A CAPTAIN (BAREBOAT)?
5 IS THIS VESSEL USED FOR WATERSKIING OR YES CNO IF YES, PROVIDE DETAILS
DIVEBOAT CHARTER?
6 IS THIS VESSEL USED FOR ANY OTHER YES (No) IF YES, PROVIDE DETAILS
COMMERCIAL OR BUSINESS PURPOSES?
# GENERAL INFORMATION CONTINUED
7 WILL THIS VESSEL BE OPEATED SINGLE YES iO IF YES, ADVISE WHEN, WHERE AND HOW OFTEN?
HANDEDLY AT NIGHT?
8 DOES ANYONE RESIDE ABOARD THE VESSEL YES (ND IF YES, FOR HOW LONG DURING THE POLICY PERIOD?
CSR/APP/1

Offshore_UFO00050
Case: 3:20-cv-00014-CVG-RM Document #:1_ Filed: 02/18/20 Page 19 of 59

 

Page 3 of 5 Concept Special Risks Ltd www.special-risks.co.uk
oS
9 WILL THIS VESSEL PARTICIPATE IN ANY YES (0) IF YES, COMPLETE RACING SUPPLEMENTARY SHEET
RACES/REGATTAS/RALLYS/SPEED TRIALS

DURING THIS POLICY PERIOD?

 

OR NON-RENEWED IN THE LAST 5 YEARS?

<™

10 | WAS ANY INSURANCE DECLINED, CANCELLED YES (Me) IF YES, PROVIDE DETAILS

 

 

 

 

 

 

PLEADED NO CONTEST TO A CRIMINAL ACTION?

11 | HAVE YOU OR ANY NAMED OPERATOR BEEN YES ‘ad IF YES, PROVIDE DETAILS
INVOLVED IN A LOSS IN THE LAST 10 YEARS (
(INSURED OR NOT)
L™ |
12 | HAVE YOU OR ANY NAMED OPERATED BEEN YES NO IF YES, PROVIDE DETAILS
CONVICTED OF A CRIMINAL OFFENCE OR (6°)

 

ALL OPERATORS MUST BE DETAILED ~ IF THERE ARE MORE THAN TWO OPERATORS PLEASE REQUEST ADDITIONAL OPERATOR SHEETS

 

 

 

 

 

 

 

 

No, Full Name i a] (mm/dd/yy) STE (including Auto) In the last 5 years
i f ffl 7A Al
KokexJ Yedrs of Boat Ownership Years of Boating Experience
Boating Qualifications (for example USCG 100Ton)
la £3 Ck
K é Ch A aks Lengths and Manufacturers of Vessels previously owned or operated

 

Ba! CalypysD Yo' Lubhes

 

Have you been involved in a Loss ix the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

 

 

 

 

 

 

 

 

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details
| 2 Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years
lalla [197 7 .
4A Gay ) Years of Boat Ownership Years of Boating Experience |
DN fae pe2 Al. 2 ae

Boating Qualifications (for example USCG 100Ton)

 

uUsScGe LiGZVISE le LACK.

Lengths and Manufacturers of Vessels previously owned or operated

 

3b! CROWD  Cl4S35S14

 

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

Wo

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

 

AO

 

 

 

 

WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

 

LOSS PAYEE(S) (PLEASE PROVIDE NAME AND FULL MAILING ADDRESS):

 

ADDITIONAL ASSURED’S REQUIRED — (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

 

 

 

CSR/APP/1

Offshore_UF000051

 
 

Case: 3:20-cv-00014-CVG-RM Document#: 1, Filed: 02/18/20 Page 20 of 59

 

 

Page 3 of 5 Concept Special Risks Ltd www.special-risks.co.uk
9 WILL THIS VESSEL PARTICIPATE IN ANY YES NO IF YES, COMPLETE RACING SUPPLEMENTARY SHEET
RACES/REGATTAS/RALLYS/ SPEED TRIALS .
DURING , PERIOD? 4 Lo
10 | WAS ANY INSURANCE DECLINED, CANCELLED YES NO \ IF YES, PROVIDE DETAJES

OR NON-RENEWED IN THE LAST 5 YEARS?

 

11 | HAVE YOU OR ANY NAMED OPERATOR BEEN YES NO IF YES, PROVIDE DETAIL’
INVOLVED IN A LOSS IN THE T 10 YEARS =

(INSURED OR NOT) j

 

 

 

 

 

 

 

 

12 | HAVE YOU OR ANY NAMED OPERATED BEEN YES NO IF YES, PROVIDE DETAILS
CONVICTED OF A CRIMINAL OFFENCE OR
PLEADED NO CONTEST TO A CRIMINAL ACTION?
ALL, OPERATORS MUST BE DETAILED — IF THERE ARE MORE THAN TWO OPERATORS PLEASE REQUEST ADDITIONAL OPERATOR SHEETS
No. Full Name _ Date of Birth (mm/dd/yy) Violations/Suspensions (Including Auto) in the last 5 years
1 PUY [£2

 

 

aod

Years of Boat Ownership Years of Boating Experience

 

 

 

y 4 {S
Bes “ oO Boating Qualifications (for example USCG 100Ton)

 

VSCGE& /(@Cernse lef AGL

 

LWA Lb l SZeH Sh 2, Lengths and Manufacturers of Vessels previously owned or operated
20!’ KLelleepeT

 

Have you been inyalved in a Loss in the fast 10 years (insured or not)? If YES, please give details and amounts paid:

ye)

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

 

LO

 

2 Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

 

Years of Boat Ownership Years of Boating Experience

 

 

 

Boating Qualifications (for example USCG 100Ton)

 

Lengths and Manufacturers of Vessels previously owned or operated

 

 

Have you been involved ina Loss in the last 20 years (insured or not)? If YES, please give details and amounts paid:

 

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

 

 

 

 

 

WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

 

LOSS PAYEE(S) (PLEASE PROVIDE NAME AND FULL MAILING ADDRESS):

 

ADDITIONAL ASSURED’S REQUIRED -- (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

 

 

 

CSR/APP/1
Offshore_UF000052
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 21 of 59

  
  
 

Fe] PEALE BRAD LPO SGN AE TCAT TON a

fre OF a. Think apliiantiare will he brenqavcalrd 0 Is onieaty lake qoy relevant polley of lnsaranee where
wx irate Fal molded ryan fhe lofoayation ooatalded thoralns
RS Ary iherapeabantatia ji Uits appllention tar Indirancd may rendor Insurance coverage null ond

Wiis fou trogption, Tea duratans choc fu iieke aura thal: all (estlons have been Tully
amowanit and thatell fhett matectal to your liediance havin bean discdosad, If necessary by a
weipipoesel feb Cire Myles tins,

an Neat! Binteanit plage sews page # ue thle aplication fornt & inthlal the paragraph ralevant to
ett Ce ferlinn de Qed yin Dave aad onl yrwhvestood thle,

Asia WGN WHINE NAR AND STAY ROOK CONN ECHON TS Tins roLicrindau ick) SIGHATURE BATES
yer AOL 1 MAMET ABNLM ED /HPNPPICTAL OWNKE

Pc) * ae.
oo * Wre.t } dd or

  
  
 

RANUCENG onan Tembenongemalpeoearantatoe Ree ik emmalanandinen lle ze wt mt manana
vette SE ON EY VIET Poe * . pte! ale BP Ae ng " ‘ a4 EE TIMRANC MER S SNe eA Fe erent ee ee |

PARASE PROVEN SUMPAUS A OES TAK EINE INFORMATION On ADVIS IP NGT APPLIGADLY UACENST NUMBER WILL SUPFICE):

 

Soy egte yet cay, one EN coer aicstdligies gy lg - 1 .
natn ye a, Ne, Ww PMS en ae RAE at, Sat ed PR ade CE aR a wey NING AE UT UD ASI tard hy | ap me aera |

Fa podp probaethiny Calin tinny fe tatnenic oan! ie
HM YUP pT NET aTICo# the Collowing to appearan thls foen:
AR PORION whO AoWingly: presants false or fraudulent ¢lalin for tha Rayment of @ fogs Is aulity oF & eaece
andl thay objet te Anes tad anflnament la State pHSO, ME OFA Fass bs gullty oF a crime
. Ghliitala Insure 1s Prewontgn Act 1874,2- -

Aly’ syst AN is Rocnvlingiy anid with eereake vin Been ae

RY bated Woah Ea sahe ae re Meith The Titonit fi Jujurn, Bafraud) oF Deoalva ary Insurance Company Files
St Shalniedt of Cait) Caatateiny voy Bikes, Hempletade Misteadhe ran 4 Cee ae
= tit Aosida6 Tat Dealea Pleoy Ser ero ene ay era Pry

ee oo) Appleatlo tntadinnn
A )atmt hd Rrenlighe aiid ati dato to dehatd ait thourar Mes a statement at a: uslaieaes Fah
Hainnlet ac mibtomlng fintornatioy EMM a Te Ales statement of dim containieyy Fate,

a re cd he) aM Applicd tha li Nevada
PU SGAIE by AES GN. 1, ay? parnonrwhia kygith YY ont wilfully files & starontent of date that
' Wy tise TAMIR, OF tbody Andanatbot oonceanl a ‘tet Tact bsg of > fo. hana

Ajpilcabla hy New Hampahny

  

ee ae

Offshore_UF000053
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 22 of 59

EXHIBIT 2
Case: 3:20-cv-00014-CVG-RM Document#:1 Filed: 02/18/20 Page 23 of 59

|

——

Ve:
7
%

—((Concept Special Risks
Pe

Fie

Policy Schedule

Policy Number: CSRYP/1 73607
Assured: Offshore Adventures LLC
Assured’s Address: Watergate Villas West bldg 20 unit 30
St Thomas
VI 00802
US Virgin Islands
Assured's Agent: NS} Insurance Group, LLC
8181 NW 154th Street
Suite 230
Miami Lakes
FL 33016
Scheduled Vessel:

RSNRR1018797

Mixed Bag, 1998 41' Ronin with Caterpillar twin 420hp diesel engine,

 

Period of Cover:

 

from January 23, 2019 00.01 LST to January 23, 2020 00.01 LST

 

 

Cover and Respective Insured Limits:

 

Section
A Hull
(Named Windstorm Deductible)
Tender/Dinghy
Non-Emergency Towing
B Third-Party Liability CSL
Crew Liability Extension within CSL
Commercial Passenger Liability Extension within CSL
Limited Pollution Extension within CSL
Medical Payments
Uninsured Boaters
Trailer
Personal Property

 

™mon

 

Sum Insured
US$ 95,000

not covered
US$ 1,000
US$ 1,000,000
US$ 1,000,000
US$ 1,000,000
US$ 1,000,000
US$ 10,000
US$ 100,000
not covered
US$ 2,500

 

Deductible
US$ 4,750
US$ 9,500

not applicable
not applicable
US$ 2,500
US$ 2,500
US$ 2,500
US$ 2,500
US$ 100

not applicable
not applicable
US$ 250

 

 

Total Premium:

US$ 7,154 cancelling returns only + US$ 35 Certificate Fee

In the event of cancellation by the Assured minimum of 25% of premium

deemed earned,

Named Operators:

Robert Brian Richards; Adam M Majchrzak; Cody Brian Wabiszevski

Concept Special Risks Ltd

+44 (0) 1943 882 700 -

www.special-risks.com

Unity House + 2 Station Court + Station Road + Guiseley + LEEDS - LS2Q Fh o HEE Kiedert
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 24 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 2
Laid Up Period: None
Navigational Limits: Warranted that the Scheduled Vessel is confined to East Coast USA, Florida,

the Bahamas and the Caribbean Sea (excluding Cuba, Colombia, Haiti and
Venezuela) - not to exceed 150 miles offshore.

Insuring Agreement Wording:
Commercial Yacht Insuring Agreement (SYP/8/COM). Amended to include
Captain Charter with liability to maximum six passengers within Combined
Single Limit. Including liability to two paid crew within Combined Single Limit.

Additional Warranties, Terms and Conditions:
None

Insuring Agreement Endorsements:
Hurricane Deductible Endorsement (CSR/HDE/19-2)

Insurance Provider: Great Lakes insurance SE
Loss Payee: Assured
Signed: Thursday January 31, 2019

 

q ,
if

For and on behalf of Participating Uncerwriters/Insurers

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
standard forms and frequently asked questions, please see our website www.special-risks.com.

Offshore_UF000002
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 25 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks: 3

Commercial Yacht Insuring Agreement

1. DEFINITIONS

a

d,

e.

hi,

mM

‘You and your’ refer to the insured named on the declaration page and any person who possesses
any legal or beneficial interest in any corporation, trust or entity either declared as the owner of
the Scheduled Vessel or as an additional assured.

‘We, us and our’ refer to the insurers named on the declaration page or accompanying schedule of
insurers.

. ‘Covered person,’ means you, and/or any person detailed on your application form which has been

submitted by you and approved by us, provided that person has been declared to us in writing as
an operator of the Scheduled Vessel.

‘Scheduled Vessel’ means the vessel described on the declaration page, including machinery, elec-
trical equipment, sails, masts, spars, rigging, and all other equipment normally required for the
operation and maintenance of the vessel and situate on the Scheduled Vessel, which would
normally be sold with the vessel. This does not include spare parts of the Scheduled Vessel, the
Scheduled Vessel’s life raft, tender or dinghy unless the same has been declared on the declara-
tion page, nor does it include any items being stored on premises other than on-board the
Scheduled Vessel.

Trailer’ refers to the Scheduled Vessel's trailer, used exclusively for that purpose,

. Words of a masculine gender are deemed to encompass the female gender and vice versa. Words

in the singular are deemed to encompass the plural and vice versa.

‘Navigational limits’ means all waters as limited and shown on the declaration page unless mutually

agreed by us and amended in writing.

‘Salvage charges’ means those reasonable charges and expenses which are incurred by you if
necessary to prevent damage, injury or loss of life or to prevent or minimise any further loss or
damage covered by Section A of your insuring agreement,

‘Deductible’ is the first amount of any claim, which must be paid by you. If a deductible is applicable
to any section of your insuring agreement the amount will be shown on the declaration page and
this amount shall be deducted from the amount payable on each admissible claim.

‘Bodily injury/property damage’ means bodily injury or property damage occurring during the
period of this insuring agreement arising from ownership and/or use of the Scheduled Vessel.

. ‘Seaworthy’ means fit for the Scheduled Vessel's intended purpose, Seaworthiness applies not only

to the physical condition of the hull, but to all its parts, equipment and gear and includes the
responsibility of assigning an adequate crew. For the Scheduled Vessel to be seaworthy, it and its
crew must be reasonably proper and suitable for its intended use.

. Family’ means any person related to you by blood, marriage or adoption, including wards and

foster children.

‘Personal Property means property purchased and owned by you, any covered person, any

Offshore_UF000003
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 26 of 59

Policy Schedule CSRYP/1 73607 + Concept Special Risks 4

q.

member of your family, provided that such property is situated on the vessel insured hereunder at
the time of the loss, excluding any item that is deemed to be part of the Scheduled Vessel as

defined.in (d) above.

. ‘Race or speed trial’ means any event involving speed and/or of a competitive nature, including, but

not limited to, Regattas and/or Rallies. ‘Preparing for a race or speed trial’ means any navigation of
the vessel necessary to ensure eligibility of either you or your vessel to participate in a race or
speed trial.

. ‘Named Windstorm’ damage is damage relating to or resulting from a named or any numbered

tropical weather pattern from the time the named windstorm or numbered tropical weather
pattern impacts the area and until 72 hours later.

The area of the named windstorm or tropical weather pattern is an area encompassed by a circle
of radius not exceeding 150 nautical miles from the path of the storm's forward travel.

. ‘Divers’ means any person using underwater artificial breathing apparatus, and/or submersible

mechanical or electrical device including, but not limited to, Submarines, Diving Bells and/or Diving
Suits.

‘Operate, operation, operating’ means to navigate or to be in physical control of or to be at the
helm of the Scheduled Vessel.

. ‘Sinking’ means when the vessel has sunk as far as is physically possible for the vessel to sink, and

is totally submerged under water.

‘Constructive’ or ‘Compromised' Total Loss means where we determine that either the reasonable
cost of repairs exceed the sum insured, or where the net value being the sum insured, less the
residual value of the Scheduled Vessel, is exceeded by or in our opinion is likely to be exceeded by
the reasonable cost of repairs.

‘Agreed Value’ means the sum insured under Section A of the insuring agreement declaration page
or any endorsement to the same,

. ‘Combined Single Limit’ (CSL) means the maximum amount we will pay towards any sum or sums

that you or any other covered person become legally liable to pay and shall pay as a result of any
one accident or occurrence arising from your operation of the Scheduled Vessel. If the insuring
agreement declaration page shows multiple liability limits, the maximum amount we will pay in
total in respect of any one accident or occurrence or series of accidents or occurrences arising
from a single event, is limited to the amount shown as the Combined Single Limit irrespective of
the number of claims or claimants arising from the said accident, occurrence or single event and in
no circumstances shall there be any aggregation of liability limits shown on the insuring agreement
declaration page in excess of the Combined Single Limit hereunder,

2. INSURING AGREEMENT

This is a legally binding insurance contract between you and us, incorporating in full the application form
signed by you. We will provide the insurance coverage described in this insuring agreement, in return for
payment to us of the premium due and compliance by covered persons with the provisions, conditions
and warranties of this insuring agreement.

Offshore_UFO00004
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 27 of 59

Policy Schedule CSRYP/1 73607 » Concept Special Risks 5

3. Coverage A, Hull, Machinery, Equipment and Dinghy

If asum insured is shown for Section A of the insuring agreement declaration page, we provide coverage
for accidental physical loss of or damage to the Scheduled Vessel which occurs during the period of this
insuring agreement and within the limits set out in the insuring agreement declaration page, subject to
the insuring agreement provisions, conditions, warranties, deductibles and exclusions.

Reasonable expenses incurred by you in attempting to minimise or mitigate a loss incurred and covered
by this insuring agreement will be paid by us whether successful or not. These will be paid in addition to
the sum insured under Sections A and F. Our maximum liability for these expenses is 50% of the sum
insured under Section A of this insuring agreement less the deductible shown under Sections A and F.

If a sum insured is shown for ‘Non Emergency Towing’ on the insuring agreement declaration page, this
represents the maximum amount per incident or event and for the duration of this policy, that we will
pay in respect of expenses incurred by you for such charges, where the Scheduled Vessel is in no
immediate danger but are incurred in good faith to prevent loss or damage to the Scheduled Vessel,

We will pay salvage charges incurred by you in pursuance of ‘your duties in the event of a loss’ as set out
in Section 10 of this insuring agreement, up to the limit of the sum insured under Section A of this
insuring agreement less the deductible shown under Section A.

If the Scheduled Vessel shall come into collision with any other ship or vessel and you, in consequence
thereof, become legally liable to pay by way of damages to any other person or persons any amount not
exceeding the agreed value of the vessel hereby insured, we will reimburse you such amount paid, up to
the agreed value hereby insured, less the deductible shown under Section A.

In no case shall the foregoing clause extend to cover any amount you become legally liable to pay in
respect of removal of obstructions under statutory powers or for injury or damages to Harbours,
Wharves, Piers, Stages and similar structures consequent on such collisions, or in respect of the cargo or
engagements of the Insured vessel or for loss of life or personal injury, or for loss of income, value or
otherwise of any other vessel or person. In no case shall our maximum liability exceed the sum insured
hereunder.

The deductible shown under Section A of the insuring agreement declaration page shall apply to each
claim under the insuring agreement except for claims for actual and/or constructive and/or comprom-
ised total loss of the Scheduled Vessel, unless arising from a named windstorm when the deductible
detailed below shall apply.

Loss or damage to the Scheduled Vessel arising from a named or numbered windstorm shall be subject
to a deductible which shall apply to all claims, including actual and/or constructive and/or compromised
total loss of the insured vessel, equal to double the deductible as shown on the declaration page under
Sections A and/or F of the insuring agreement.

Exclusions to Coverage A

Unless specifically agreed by us in writing and additional premium charged the following losses and/or
damages (whether incurred directly or indirectly) are not covered by this insuring agreement:

a, Loss of or damage sustained by the Scheduled Vessel whilst being transported over land (whether
by trailer or other method of conveyance approved by us in writing), more than 250 miles from the
normal place of storage, as disclosed within your application form.

Offshore_UF000005
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 28 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 6

m

oO.

p.

q.

Losses due to wear and tear, gradual deterioration, lack of maintenance, inherent vice, weathering,
insects, mould, animal and marine life,

. Marring, scratching or denting of the hull and/or equipment of the Scheduled Vessel.
. Osmosis, blistering or electrolysis.
», Manufacturing defects or design defects, including latent defects,

. Un-repaired damage claims if the Scheduled Vessel is subsequently deemed by us to be an actual

or constructive total loss, during the insuring agreement period.

. Losses caused directly or indirectly by ice or freezing.

Loss or damage caused intentionally by you and/or any member of your family.

. Theft of the Scheduled Vessel and/or its equipment whilst on a trailer unless the Scheduled Vessel

is situate in a locked and fenced enclosure or marina and there is visible evidence of forcible entry
and/or removal made by tools, explosives, electricity or chemicals.

Your personal expenses or those of your family including but not limited to the cost of your own
labour, hotel or accommodation costs, car rental and communication costs,

Losses caused by delay in repairs and/or loss of use and/or enjoyment of the Scheduled Vessel
and/or its equipment.

. Loss and/or damage to sails, sail covers, external canvases, including but not limited to Bimini

Tops, arising from a named windstorm unless properly removed and stowed,

Any loss of value of the Scheduled Vessel and/or its equipment as a result of repairs and/or
replacements being effected as a result of any claim hereunder.

Damage existing prior to the inception date of this insuring agreement, whether you are aware of
the same or otherwise.

Loss or damage to the Scheduled Vessel and/or its equipment where you have abandoned the
Scheduled Vessel without damage which would have resulted in a payable claim hereunder.

Loss of or damage to the Scheduled Vessel as a result of any repair yard lien being enforced,
including but not restricted to the arrest or detention of the Scheduled Vessel by any repair yard.

The loss of or replacement of fuel or perishable goods that are on board the Scheduled Vessel at
the time of loss.

Damage to the Scheduled Vessel's engines, mechanical and electrical parts, unless caused by an
accidental external event such as collision, impact with a fixed or floating object, grounding, strand-
ing, ingestion of foreign object, lightning strike or fire.

4. Coverage B. Third Party Liability

If a sum insured is shown under Section B of the insuring agreement declaration page, we provide
coverage for any sum or sums which you or any other covered person become legally liable to pay and
shall pay as a result of ownership or operation of Scheduled Vessel.

Offshore_UF000006
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 29 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 7

We will settle or defend as we deem appropriate any claims or suits brought against you, using attorneys
of our choice where we deem necessary. Our obligation to settle or defend all third party liability claims
under this insuring agreement ends when the amount we pay for damages, investigation costs, legal
expenses and removal of wreck equals the sum insured under this section of the insuring agreement.

The deductibles shown on the insuring agreement declaration page shall apply to each third party
liability claim.

Exclusions to Coverage B

Unless specifically agreed by us in writing and an additional premium paid, Liability cover is not provided
for:

a. Covered persons with regard to their liability to you, other covered persons, your spouse, other
members of your family or persons who reside in your household.

b. Your liability to other covered persons, your spouse, other members of your family or persons who
reside in your household.

c, Liability assumed by you under any contract or agreement.

d, Liability which arises while the Scheduled Vessel is being transported on its own trailer or other-
wise, except where the vessel is being hauled out or launched by a covered person.

e. Fines or penalties imposed by any Government agency.
!, Punitive or exemplary damages however described.

«. Liability due to pollution by any substance whether it be gradual, or sudden and accidental except
as provided for in the Pollution Coverage Extension of this Insuring Agreement.

hi. Intentional acts.

i, Bodily injury or death benefits which are required to be or are covered by any State or Federal Act
or Statute or any other compensatory statute.

j. Bodily injury or death benefit to any persons employed by a covered person, hired as crew or not.

k. Liability to persons being towed, or to be towed, or having been towed in the water or in the air,
from the time they commence to leave the Scheduled Vessel, until they are safely back on board,
other than that provided under limited extension of liability for waterskiing detailed in Coverage B
Water Skiing Coverage Limitation of Liability.

|, Liability to or for divers operating from the Scheduled Vessel, from the time they commence to
leave the Scheduled Vessel, until they are safely back on board.

rm, Liability to fare paying passengers or passengers carried under charter.

n. Liability for damage to any marine estuary, artificial or natural reef, living or dead coral or other
marine organisms, caused by the vessel or its operators or passengers.

o. Loss or damage to any other vessel caused by the operation of the Scheduled Vessel in so far as
the same would have been covered under Section A of this insuring agreement.

Offshore_UF000007
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 30 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 8

p. Liabilities, medical expenses, costs, fees or any other related expense whatsoever arising out of
illness or injury in any way related to or caused by exposure to the sun or the sun’s rays either
cumulatively or suddenly.

9. Any claim arising from directly or indirectly caused by or associated with Human Immunodeficiency
Virus (HIV) or Lymphadenopathy Associated Virus (LAV) or the mutants derivatives or variations
thereof or in any way related to Acquired Immune Deficiency Syndrome or any syndrome or
condition of a similar kind howsoever it may be named.

Coverage B, Water Skiing Coverage Limitation of Liability

Whilst the Insured vessel is being used for water skiing, the third party liability limits relating to this
activity are reduced to:

Property damage US$ 10,000
Bodily Injury US$ 10,000

Maximum any one incident US$ 20,000

These limits shall apply from the time any person or persons begin to leave the Scheduled Vessel, or
such activity commences, and will continue until the person or persons are safely back on board and
such activity ceases completely. All other terms, warranties, conditions, exclusions, remain unaltered and
in effect save for exclusion (k} above,

Any amount recoverable hereunder shall form part of the maximum amount recoverable under
Section B Liability and within the Combined Single Limit.

Coverage B, Extension to include Crew Liability

Subject to our prior written agreement and your payment of an additional premium, we may at your
request extend this insuring agreement to cover any sum or sums you become legally liable to pay and
shall pay to hired crew resulting from injury, illness or death occurring whilst in the service of the
Scheduled Vessel.

The maximum amount recoverable in respect of crew liability claims shall be the amount shown on the
insuring agreement declaration page and shall form part of the maximum recoverable under Section B,
Third Party Liability and within the Combined Single Limit. All other terms, warranties, conditions, and
exclusions remain unaltered and in effect save for exclusion (i) and exclusion (j) above.

The deductible shown on the insuring agreement declaration page shall apply to each crew liability
claim.

Coverage B, Extension to include Commercial Passenger Liability

Subject to our prior written agreement and your payment of an additional premium, we may at your
request extend this insuring agreement to cover all sums which you become legally liable to pay and
shall pay to fare paying passengers or passengers carried under charter as a result of your ownership or
operation of the Scheduled Vessel.

We will settle or defend as we deem appropriate any claims or suits brought against you using attorneys
of our choice where we deem necessary. The maximum amount recoverable in respect of Passenger

Offshore_UF000008
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 31 of 59

Policy Schedule CSRYP/1 73607 + Concept Special Risks 9

Liability claims shall be the amount shown on the insuring agreement declaration page and shall form
part of the maximum recoverable under Section B, Third Party Liability and within the Combined Single
Limit.

The deductible shown on the insuring agreement declaration page shall apply to each passenger liability
claim.

All other terms, warranties, conditions, exclusions remain unaltered and in effect save for exclusion (m)
above.

Coverage B, Extension to include Limited Pollution Coverage

It is hereby noted and agreed that in consideration of the additional premiums charged herein and
notwithstanding exclusion (g) Coverage B Third Party Liability, we agree to indemnify you for reasonable
costs incurred by you preventing or mitigating a pollution hazard or threat thereof resulting directly from
damage to the scheduled vessel, where coverage is afforded under this insuring agreement, provided
always that such pollution hazard or threat thereof:

 

a. Was sudden, unintentional and unexpected by you,

b. That the incident commenced during the period of this insuring agreement.

¢. It became known to you within 72 hours of its commencement.

a. Was reported to us in writing not later than seven days after having become known to you.

e Was not a result of your want of due diligence of that or your managers, servants or agents to
prevent or mitigate such pollution hazard to threat thereof.

These reasonable expenses must be incurred within one year from the commencement of the incident
giving rise to a claim hereunder. Any amount recoverable hereunder shall form part of the maximum
amount recoverable under Section B Liability and within the Combined Single Limit.

5. Coverage C, Medical Payments

If a sum insured is shown under Section C of the insuring agreement declaration page, we will pay reas-
onable medical and/or funeral expenses necessary due to accidental bodily injury or death of third
parties, incurred whilst boarding, leaving or on-board the Scheduled Vessel insured under this insuring
agreement. These expenses must be incurred within one year from the date of the accident and will
reduce any amount payable under Section B of this insuring agreement, arising from the same occur-
rence.

This coverage will be in excess over any other applicable insurance.

Any sum insured under this section is our maximum liability for all claims arising from any one event,
regardless of the number of persons involved. Any payment made by us under this section is not an
admission of liability for you or by us.

The deductible shown on the insuring agreement declaration page shall apply to each claim made under
this section of the insuring agreement.

Offshore_UF000009
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 32 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 10

Exclusions to Coverage C
We do not provide medical payment coverage for:

a, Covered persons, their spouses, family or other persons who reside with them. Employees of
covered persons or anyone that is or should be covered under a State or Federal Act or Statute.

0, Responsibility assumed under any contract or agreement.
c. Anyone injured whilst the Scheduled Vessel is being transported, hauled out or launched.
d, Trespassers on the Scheduled Vessel.

e. Anyone to or for whom benefits are payable under any State or Federal Workers Compensation
Act including but not limited to State Workers Compensation Act, Federal Longshoreman’s and
Harbour Workers Compensation Act or Federal Jones Act.

6. Coverage D, Uninsured Boaters

If a sum insured is shown under Section D of the insuring agreement declaration page, coverage is
provided in respect of sums which covered persons under this insuring agreement are legally entitled to
recover from a third party vessel owner or operator, but which cannot be recovered either because they
have no marine liability insurance and no realisable assets or they cannot be identified, such as a hit and
run operator.

We will also pay any medical expenses incurred by your lawful guests and invitees (including members of
your family) as a result of any such incident giving rise to claim under this section

The deductible shown on the insuring agreement declaration page shall apply to each claim made under
this section of the insuring agreement,

The sum insured in respect of this coverage is our maximum liability for all uninsured boater claims
regardless of the number of people involved and the number of claims made.

Exclusions to Coverage D
We do not provide coverage for:
a. Claims settled without our prior written consent.
b. Loss due to an uninsured vessel which is a Government vessel.
c, Loss due to a vessel owned and/or operated by a covered person,
d. Loss where no physical damage to the Scheduled Vessel exists, evidencing collision.
e, Any loss or damage otherwise recoverable under this insuring agreement.
f. Bodily injury, illness or death of any covered person.

g. Any loss otherwise excluded by any provision of this Insuring Agreement.

Offshore_UF000010
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 33 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks a

7. Coverage E, Trailer

If a sum insured is shown under Section E of the insuring agreement declaration page, we provide
coverage for accidental physical loss of or damage to the trailer provided it is used exclusively for the
transportation of the Scheduled Vessel insured under this insuring agreement, up to the sum insured.

Claims will be paid up to the limit of the sum insured, on the basis of the actual cost of repairing or
replacing the trailer with a trailer of like kind and value. Depreciation due to age and wear and tear will
be taken into account in calculating claims under this insuring agreement.

Reasonable expenses incurred by you in attempting to minimise or mitigate a loss covered by this
insuring agreement will be paid by us, whether successful or not. These will be paid in addition to the
sum insured under Section E without application of the insuring agreement deductible. Our maximum
liability for such expenses is 50% of the sum insured under Section E.

The deductible shown on the insuring agreement declaration page shall apply to each claim under the
insuring agreement except for claims for actual or constructive total loss of trailer and claims for
expenses incurred in attempting to avoid or minimise a loss covered by the insuring agreement.

A deductible of 10% of the agreed value of the Scheduled Vessel trailer shall apply to each theft loss,
including total loss of the trailer. However a deductible of 5% of the agreed value of the trailer shall apply
to each theft loss, including total loss, provided the scheduled trailer is stored in a commercial storage
yard or marina that provides 24 hour security.

Exclusions to Coverage E

a. Damages sustained by the trailer whilst the Scheduled Vessel is being transported over land, more
than 250 miles from the normal place of storage, unless specifically agreed by us in writing and an
additional premium paid.

bb. Losses due to wear and tear, gradual deterioration, lack of maintenance, weathering, insects,
mould, animal or marine life.

c. Marring, scratching or denting,

i. Manufacturing defects or design defects, including latent defects,

c. Tyre damage.

i. Losses due to exceeding manufacturer's maximum load or speed specifications,

s Your personal expenses or those of your family including but not limited to, cost of your own
labour, hotel or accommodation costs, car rental, communication costs.

h. Theft of the trailer unless the trailer is stolen from a locked and fenced enclosure or marina and
there is visible evidence of forcible entry or removal made with tools, explosives, electricity or
chemicals,

8. Coverage F, Personal Property

lf a sum insured is shown under Section F of the insuring agreement declaration page, we will cover
direct physical loss or damage to personal property from any accidental cause, whilst property is

Offshore_UF0Q0001 1
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 34 of 59

Policy Schedule CSRYP/1 73607 » Concept Special Risks 12

onboard, being loaded onto, or unloaded from the Scheduled Vessel. Our maximum liability in respect
of all claims arising from one event is the amount of the sum insured and our maximum liability for any
one item, pair or set is US$ 1,000,

Fishing gear and tackle, unless permanently affixed to the Scheduled Vessel, is deemed personal
property.

Claims will be settled on the basis of actual cash value of personal property, less the insuring agreement
deductible and any claim made hereunder shall be adjusted in accordance with general principles of
average. Where the sum insured is less than the overall actual cash value of the covered property
situate on the Scheduled Vessel, we will only pay claims in the ratio that such sum insured bears to the
overall cash value of the covered property situate on the Scheduled Vessel at the time of the covered
loss.

Exclusions to Coverage F
We will not cover loss or damage to or in respect of:

4. Money, jewellery, watches, travellers cheques or any form of paper of value, furs, china, glass,
silverware, antiques, collectibles or computer software.

lh. Fishing gear or tackle which is permanently affixed to the Scheduled Vessel, unless the Scheduled
Vessel insured hereunder shall become an actual or constructive total loss, due to a covered loss.

«, Food and/or perishable items, including any type of fuel.
We will not cover losses due to:

a, Wear and tear, gradual deterioration, inherent vice, corrosion, damage due to changes in humidity
or temperature or mechanical or electrical failure.

b. Breakage of articles of a brittle nature unless caused by the Scheduled Vessel being stranded,
sunk, burnt, on fire, or in collision or by stress of weather, burglars or thieves.

«. Loss of water-skis or diving equipment, unless as a result of fire, or theft following forcible entry, or
a total loss of the Scheduled Vessel.

cl. Theft and or damage caused by theft unless there is visible evidence of forcible entry and removal
made by tools, explosives, electricity or chernicals.

9. General Conditions & Warranties

a. It is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this
insuring agreement. Breach of this warranty will void this insuring agreement from its inception.

n. This insuring agreement incorporates in full your application for insurance and together with any
endorsements issued herein, constitutes the entire contract between us. At your request, various
provisions of this insuring agreement may be varied by us but only by our prior written agreement.

c. This insuring agreement does not cover any loss or darnage which occurs after its expiration.
However, if you have been at sea in the Scheduled Vessel for at least 24 hours and this insuring
agreement expires other than due to cancellation, you may renew or reinstate the insuring
agreement at such time as the Scheduled Vessel arrives safely at its next port of call and for a

Offshore_UF000012
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 35 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 13

further 24 hours, provided that you contact us during that 24 hours and make the necessary
arrangements as may be required by us to renew or reinstate the insuring agreement.

d. This insuring agreement may be cancelled by either you or us at any time, subject to 10 days prior
written notice. If it is cancelled by us, we will pay you a pro rata return of premium. If it is cancelled
by you, we shall pay you a short rate return of premium calculated as pro rata less 10%. However if
a reduced premium has been charged in consideration of a period of lay up, or an earned
premium in respect of an agreed extended voyage, the return premium will be calculated based
upon the actual activity of the Scheduled Vessel, and then pro rata or short rate applied. Cancella-
tions due to sale of the Scheduled Vessel or non-payment of premium, or non-payment of
premium instalment to a premium financier are deemed cancellations by you. All policy fees are
deemed earned at the inception of the policy.

c. Ifyou sell or pledge the Scheduled Vessel or otherwise transfer ownership in part or in full, or give
up possession of the Scheduled Vessel, whether actual or otherwise, this insuring agreement is
immediately cancelled by your action unless you have our prior written agreement to the contrary.

f, In the event of an actual and/or constructive and/or compromised total loss under this insuring
agreement the annual premium is deemed fully earned by us.

s lf you have used a broker to effect coverage, it is hereby agreed that your brokers or any substi-
tuted brokers (whether surplus line approved or otherwise), shall be deemed to be exclusively the
agents of you and not of us in any and all matters relating to, connected with or affecting this
insurance. Any notice given or mailed by or on behalf of us to the said brokers in connection with
or affecting this insurance, or its cancellation, shall be deemed to have been delivered to you.

h. We need not accept or pay for any property abandoned by you. At our option however we are
entitled to the salvage value of any property or equipment where we have settled a claim in full
under this insuring agreement, in respect of such property or equipment.

i. It is warranted that covered persons must at all times comply with all laws and regulations,
governing the use and or operation of the Scheduled Vessel, We shall not be deemed to provide
cover or shall we be liable to pay any claim or provide any benefit hereunder to the extent that the
provision of such cover, payment of such claim or provision of such benefit would expose us to any
sanction, prohibition or restriction under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the European Union, United Kingdom or United States of America.

j. If the Scheduled Vessel is fitted with fire extinguishing equipment, then it is warranted that such
equipment is properly installed and is maintained in good working order. This includes the
weighing of tanks once a year, certification/tagging and recharging as necessary.

k. If you give up your rights or our rights to recover damages from anyone who may be liable to you,
denying us the benefit of the right of recovery, payment of any admissible loss under this insuring
agreement shall be reduced by the amount we have been denied.

|. This contract is null and void in the event of non-disclosure or misrepresentation of a fact or
circumstances material to our acceptance or continuance of this insurance. No action or inaction
by us shall be deemed a waiver of this provision.

mm. We will not pay for any Joss resulting from i) radioactive contamination, or nuclear reaction ii)
pollution or contamination by any substance (other than to the extent provided for under

Offshore_UF000013
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 36 of 59

Policy Schedule CSRYP/173607 +» Concept Special Risks 14

extension of Section B limited pollution coverage) iii) war declared or not, civil war, insurrection,
rebellion, revolution or the consequences of any of these iv) capture, seizure, arrest, restraint or
detainment by any government power or authority, lawful or otherwise.

n. If we take steps to protect damaged or endangered property, this does not constitute acceptance
of abandonment of that property by us or acceptance of any claim as may be covered hereunder.

©, If any covered person has other insurance against risks covered by this insuring agreement, then
this insurance shall be in excess over all other valid and collectible insurances.

i. Unless we specifically agree in writing and the appropriate endorsement is issued, this insurance
does not cover loss or liability incurred during a race or speed trial or during preparation for a race
or speed trial.

“|. Unless we agree in writing to the contrary, if we request a survey of the Scheduled Vessel then it is
warranted that such survey is in existence prior to the effective date of this insurance and a copy
of the same must be received by us within 30 days of the effective date of this agreement. If the
survey makes any recommendations with respect to the Scheduled Vessel, then it is warranted
that all such recommendations are completed prior to any loss giving rise to any claim hereunder,
by skilled workmen using fit and proper materials and that either:

i The surveyor who carried out the survey certifies in writing that all recommendations have
been completed to his (the surveyor's) satisfaction prior to any loss and/or claim

Or,

ii. The workmen/repair yard that carried out the said work and/or recommendations certifies in
writing that all recommendations have been completed prior to any loss and/or claim. Failure
to comply with this warranty will void this agreement from inception.

1. No suit or action on this insuring agreement for the recovery of any claim shall be sustainable in
any court of law or equity unless the Assured shall have fully complied with all the requirements of
this Insuring agreement, nor unless commenced within one (1) year from the date of the
happening or the occurrence out of which the claim arose, provided that where such limitation of
time is prohibited by the laws of the state wherein this Insuring agreement is issued, then, and in
that event, no suit or action under this Insuring agreement shall be sustainable unless commenced
within the shortest limitations permitted under the laws of such State.

s, Where any term herein is referred to as a ‘warranty or where any reference is made herein to the
word ‘warranted’, the term shail be deemed a warranty and regardless of whether the same
expressly provides that any breach will void this insuring agreement from inception, it is hereby
agreed that any such breach will void this policy from inception.

1. Where a lay-up ‘laid up period’ has been specified within the declaration page, it is warranted that
the Scheduled Vessel will not be used, navigated or utilised, in any manner whatsoever, curing the
dates so specified. ‘Use’ includes, but is not restricted to, living on board the Scheduled Vessel,

u. The Scheduled Vessel shall be valued at the agreed valuation shown on the declaration page or on
any endorsement thereto issued by us. However the following items are subject to payment on the
basis of depreciated cash value less the applicable deductible. Depreciated cash value means
replacement cost less the annual percentage factor of depreciation shown as follows:

Offshore_UF000014
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 37 of 59

Policy Schedule CSRYP/173607 + Concept Special Risks 15

i, Internal and/or external paints, finishes, gelcoat or other covering — 10% per annum.
ii Bottom paint including but not limited to anti-foul or barrier coat finishes — 50% per annum.
ii, Sails, standing and running rigging — 12.5% per annum.

iv. Internal and/or external protective covers, canvas, vinyl and other materials and their frames
— 20% per annum.

v. Internal and/or external upholstery, fabrics, wall coverings, carpets and rugs — 10% per
annum.

vi. Machinery including but not limited to engines, generators, water makers and waste systems
— 7% per annum.

vil. Outboard Motors — 20% per annum.

vill, Outdrives, propellers, shafts, rudders, struts, couplings, trim tabs, stabilisers — 20% per
annum.

ix, Batteries and solar charging panels — 20% per annum.

x. Electrical equipment including but not limited to internal and external appliances, naviga-
tional aids, depth sounders, winches, pump motors and electric deck gear — 10% per
annum.

xi, Mast and spars — 5% per annum.
xii, Stanchions and lifelines — 10% per annum.
xii. Inflatable tenders, dinghies or life rafts — 12.5% per annum.
xiv. Hard FRP, composites, aluminium or wood tenders, dinghies or life rafts — 10% per annum.

The cost of dry docking and/or lay-days shall be adjusted in accordance with the required time to
complete the repair of covered losses.

However in no event shall the depreciation value be less than 20% of the replacement cost. Reas-
onable labour costs to repair or replace the damaged items following a recoverable claim shall be
payable in full subject always to the applicable deductible,

If the hull is made in whole or in part of plywood, fibreglass, metal or other material of similar
nature its repair shall be made by applying suitable patches to the damaged hull area in accord-
ance with generally accepted good repair practice. This insuring agreement does not cover the
cost or expense of painting or impregnating colour beyond the immediate damaged area or areas.

v. We have the right to either pay you the reasonable costs of repairs of your vessel or we will declare
your vessel a constructive total loss. Where we have paid the agreed value of your vessel to you as
a result of our declaring the Scheduled Vessel a constructive total loss, you will, at our request,
transfer title to the Scheduled Vessel either to us or to our designated or named nominee. We will
provide you with the option to retain title to the Scheduled Vessel should you match or better the
highest bid to purchase the vessel that we receive. We may offset any claim payment due to you
against such sum due should you retain title to the Scheduled Vessel in accordance with the

Offshore_UF000015
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 38 of 59

Policy Schedule CSRYP/173607 « Concept Special Risks 16
above.

w. It is warranted that the Scheduled Vessel will be operated only by covered persons. However, in
the event of an incident occurring when the vessel is being operated by any person other than a
covered person that may give rise to a claim under this insurance, you have a period of seven days
following such an incident to submit details of the operator for retroactive approval by under-
writers, Such approval not to be unreasonably withheld.

%. Where you are entitled to limit your liability to third parties the maximum recoverable under
Section 4 Coverage B, Third Party Liability herein, is the amount you become legally liable to pay or
the limit of coverage shown under Section B of the insuring agreement declaration page,
whichever is the lesser amount.

y. Where two or more insurers subscribe to this insurance their obligations are several and not joint
and are limited solely to the extent of their individual subscriptions. The insurers in such circum-
stances are not responsible for the subscription of any co subscribing insurer who for any reason
does not satisfy all or part of its obligations hereunder.

10. Your Duties In The Event Of A Loss

|, Immediately take all possible steps to minimise the loss and protect the Scheduled Vessel from
further loss. Failure to do so may invalidate your insurance coverage or reduce the amount of any
claim hereunder.

2. Within 30 days of a loss giving rise to any claim hereunder give us written notification of the loss
and its circumstances, this term is a condition precedent to our liability hereunder.

Comply with any reasonable request made of you, by us with regard to the loss.

4, Advise the Police, Coast Guard, or any appropriate authority of the loss and its circumstances.

Ww

Give us an opportunity to examine the damaged property before it is repaired or discarded.

G, Submit a claim form and/or statement describing the loss, together with two estimates of repair
cost and/or records to substantiate the amount of the loss.

7. Neither assume obligation, nor admit liability without our written permission to do so.
8. Immediately forward to us any legal papers or notices received in connection with the loss.

%, Cooperate with us in the investigation, defence or settlement of any loss and agree to be
examined under oath if we so request.

10. Allow examination by physicians of our choice.
11. Assist us in obtaining copies of medical records and reports.
12. Give us a notarised statement or statutory declaration if we so request.

13, Give us a proof of loss and discharge of liability once the amount of the claim under this insuring
agreement has been agreed with you.

14. Preserve any right of recovery from others. When we pay a loss, your right to recover becomes
ours up to the amount of our payment together with any legal fees and expenses. You must also

Offshore_UF000016
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 39 of 59

Policy Schedule CSRYP/1 73607 + Concept Special Risks 17

co-operate with us to recover the losses we may pay. Any amounts recovered from others belong
to us up to the amount of our payment together with any legal fees and expenses.

11. Service Of Suit, Choice Of Law And Forum

It is hereby agreed that any dispute arising hereunder shall be adjudicated according to well
established, entrenched principles and precedents of substantive United States Federal
Admiralty law and practice but where no such well established, entrenched precedent exists,
this insuring agreement is subject to the substantive laws of the State of New York.

Itis also hereby agreed that any dispute arising hereunder shall be subject to the exclusive jurisdiction
of the Federal courts of the United States of America, in particular, the Federal District court within which
you the Assured resides or the Federal District court within which your insurance agent resides.

ltis further agreed that:
a. the Assured may serve process upon any senior partner in the firm of:

Mendes & Mount, LLP
750 7th Avenue
New York, NY 10019

and that in any suit instituted against any one of them upon this contract the Underwriters will
abide by the final decision of the Court or any Appellate Court in the event of an appeal.

b. The above named are authorised and directed to accept service of process on behalf of Under-
writers in all such suits and/or upon request of the Assured to give written undertaking to the
Assured that they will enter a general appearance upon the Underwriter’s behalf in the event such
a suit shall be instituted.

c. Further, pursuant to any Statute of any State, Territory or District of the United States of America
which makes provision therefore, Underwriters hereby designate the Superintendent, Commis-
sioner or Directors of Insurance or any other officer specified for that purpose in the statute, or his
successor or successors in office (The Officer) as their true and lawful attorney upon whom may be
served any lawful process in any action, suit or proceeding instituted by or on behalf of the
Assured or any beneficiary hereunder arising out of this contract of insurance, and hereby desig-
nates the above named as the person to whom the Officer is authorised to mail such process or
true copy thereof.

 

This wording is the property of Concept Special Risks Ltd and may not be reproduced wholly or in part
by any means whatsoever without the express written permission of Concept Special Risks Ltd.
Concept Special Risks Ltd will seek legal redress from any person or persons found to have infringed
their copyright

 

 

 

SYP/8/COM
Offshore_UF000017
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 40 of 59

Policy Schedule CSRYP/173607 » Concept Special Risks 18

Hurricane Deductible Endorsement

Any reference made to a double deductible in respect to named or numbered windstorm, within Section
A of the Insuring Agreement, specifically relating to Hull and Machinery is removed and an amount of
five percent or double the deductible shown within Coverage and Respective Limits of the Policy
Schedule, whichever is the greatest amount, shall apply. This deductible applies to all claims including
actual and/or constructive and/or compromised total loss of the Scheduled Vessel. Deductibles in
respect of all other property coverages remain unaffected.

ALL OTHER TERMS, CLAUSES AND CONDITIONS REMAIN UNALTERED.

CSR/HDE/1 9-2
Offshore_UF000018
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 41 of 59

—(Goncent Special Risks

|

=

Policy Endorsement

Policy Number: CSRYP/1 73607

This endorsement attaches to and forms part of the policy,
Endorsement: 1
Assured: Offshore Adventures LLC

Assured’s Address: Watergate Villas West bldg 20 unit 30
St Thomas
VI 00802
US Virgin Islands

Assured's Agent: NS] Insurance Group, LLC
8181 NW 154th Street
Suite 230
Miami Lakes
FL 33016

 

It is hereby noted and agreed that with effect from Wednesday January 23, 2019
The Personal Property Limit is increased to $8,000 deductible $800.
In consideration of which, an Additional Premium of US$ 165 is due.

All other terms and conditions remain unaltered.

 

 

 

Insurance Provider: Great Lakes Insurance SE

Signed: Thursday January 31, 2019

Uy

et
For and on behalf of Participating Underwriters/Insurers

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
standard forms and frequently asked questions, please see our website www.special-risks.com.

Concept Special Risks Ltd
+44 (0) 1943 882 700 + www.special-risks.com

Unity House + 2 Station Court + Station Road + Guiseley - LEEDS - [S26 REY grisea Kteaay
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 42 of 59

|

—
4

oo
— (Concept Special Risks

|

Policy Endorsement

Policy Number: CSRYP/173607

This endorsement attaches to and forms part of the policy.
Endorsement: 2
Assured: Offshore Adventures LLC

Assured’s Address: Watergate Villas West bldg 20 unit 30
St Thomas
VI 00802
US Virgin Islands

Assured's Agent: NSI Insurance Group, LLC
8181 NW 154th Street
Suite 230
Miami Lakes
FL 33016

 

It is hereby noted and agreed that with effect from Wednesday January 23, 2019
The Personal Property Limit is increased to $10,500 deductible $1,050.

US Small Business Administration, 801 Tom Martin Drive, Suite 120, Birmingham, AL 35211 is noted as
loss payee in respect to the personal property covered hereunder.

In consideration of which, an Additional Premium of US$ 75 is due.

All other terms and conditions remain unaltered.

 

 

 

Insurance Provider: Great Lakes Insurance SE

Signed: Tuesday February 5, 2019

ms,
For and on behalf of Participating Underwriters/Insurers

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,

Concept Special Risks Ltd
+44 (0) 1943 882 700 + www.special-risks.com

Unity House + 2 Station Court + Station Road + Guiseley - LEEDS - [S28 FEA HEE KigdaD
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 43 of 59

x

Policy Endorsement

Policy Number:

Endorsement:

Assured:

Assured’s Address:

Assured’s Agent:

— (Concept Special Risks

|

CSRYP/173607

This endorsement attaches to and forms part of the policy,
3

Offshore Adventures LLC

Watergate Villas West bldg 20 unit 30
St Thomas

VI 00802

US Virgin Islands

NSI Insurance Group, LLC
8181 NW 154th Street
Suite 230

Miami Lakes

FL 33016

 

paid crew,

 

Itis hereby noted and agreed that with effect from Wednesday March 27, 2019

Richard Charles Paolillo is hereby noted as an approved operator and replaces Adam M Majchrzak as

Adam M Majchrzak is hereby removed as an approved operator.

All other terms and conditions remain unaltered,

 

 

Signed:

Wednesday March 27, 2019

U.

1G
For and on behalf of Participating Underwriters/Insurers

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,

Concept Special Risks Ltd
+44 (0) 1943 882 700 + www.special-risks.com

Unity House + 2 Station Court + Station Road - Guiseley - LEEDS - [S28 FE horHntee Gingdas
Case: 3:20-cv-00014-CVG-RM Document#:1 Filed: 02/18/20 Page 44 of 59

EXHIBIT 3
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 45 of 59

 

Page 1 of 5 Concept Special Risks Ltd _ www,special-risks.co.uk
Application Form Uo 7é ff 3G S/o? A
ASSURED’S NAME: ASSURED‘S NATIONALITY: ASSURED'S STATE OF RESIDENCE:

OkEshohE Apventiukes La

 

Us

 

US UL

 

FULL MAILING ADDRESS (including ZIP/Post Code where available). IF COMPANY PROVIDE REGISTERED ADDRESS

2abo SeagentE Villas HIG Sr ThomAS USUL

BENEFICIAL OWNER (this should be completed if vessel is insured in a company name or if the beneficial ownet of the vessel is someone other than the

Named Assured): Ko Lowrr [Ciah neds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EFFECTIVE DATE FROM: (mm/dd/yy) TO: (mm/dd/yy) i. 0.01brs LST
ffl fL 1/33 [2 ©
VESSEL’ NAME; + HULL ID: LENGTH OVERALL:
MLE 45 TT, CMS (OCC LT OCR 32
MANUFACTURER/MODEL: : a YEARBUILT: MODEL YEAR: 5
i GLY PSO 2000 LOO D
PURCHASE PRICE: DATE OF PURCHASE: PRESENT VALUE: =
4S O20 OOF YS Q020
MAXIMUM SPEED: VESSEL REGISTERED: ; VESSEL FLAG:
XO ULSVT Us
COVERAGES WILL NOT BE PROVIDED UNLESS REQUESTED HEREUNDER
COVERAGES LIMIT (US Dollar)
HULL PHYSICAL DAMAGE a
YO, OOO
TENDER/DINGHY
MEDICAL PAYMENTS (maximum ($50,000)
10,000
PERSONAL PROPERTY +
a,SO ©
TRAILER :
BREACH OF WARRANTY (APPLICABLE LOSS PAYEE MUST BE DETAILED ON PAGE 4)
THIRD PARTY LIABILITY >
4,000,020
LIABILITY TO PAID CREW
1,000, DOO
COMMERCIAL PASSENGER LIABILITY
1,200, HP0o
UNINSURED BOATERS (minimum $100,000)
100,000
NON-EMERGENCY TOWING
LDOC
OTHER (please specify)
PLEASE TICK THE APPROPRIATE BOXES
PRIMARY POWER SAIL TYPE OF SAILBOAT
OUTBOARD VESSEL MOTOR YACHT
INBOARD x 0 SPORTSFISHER Vv
HULL MATERIAL: FIBREGLASS Ye C HOUSEBOAT ze
woop ui CATAMARAN
KEVLAR OTHER (give details)
CARBONFIBRE
FEHROCEMENT LAST. SURVEYED.(mm/dd/yy) -ASHORE OR AFLOAT
METAL
VESSEL ENGINE/OUTBOARD DETAILS
HP MANUFACTURER FUEL YEAR SERIAL NO#
#1 |, . :
375| VARMAZ Diesel 2619 GLY
#2 / 7
DATE PURCHASED PURCHASE PRICE PRESENT VALUE
#1
20) § 40,000 20,000
#2
TENDER/DINGHY INFORMATION
MANUFACTURER YEAR HULL ID/SERIAL NUMBER LENGTH
TENDER/ DINGHY ENGINE/OUTBOARD DETAILS
MANUFACTURER HP SERIAL NUMBER
CSR/APP/1

Offshore_UF000054
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 46 of 59

 

 

Page 2 of 5 Concept Special Risks Ltd www.special-risks.co.uk
TRAILER INFORMATION
MANUFACTURER YEAR BUILT DATE PURCHASE PRICE PRESENT VALUE SERIAL NUMBER
PURCHASED

 

 

 

 

 

 

 

PRIMARY MOORING LOCATION OF VESSEL (INCLUDING ZIP/POST CODE WHERE AVAILABLE) BETWEEN JULY 1°’ — NOV 1°"
PLEASE SPECIFY WHETHER VESSEL WILL BE ASHORE/ AFLOAT 6 iP he ON AHOIST. IF YOU ARE UNABLE TO PROVIDE A ZIP/POST CODE, PLEASE

ADVISE LONGITUDE & LATITUDE. Was T/A OT; JO S0T aoe Tee
2008 CLrwGolate frele / fo

ST Joh ,GeeaT Chhvz Bay po¢30

 

PLEASE ADVISE IF THIS VESSEL IS FITTED WITH MANUFACTURER RECOMMENDED FIRE PREVENTION/ EXTINGUISHING EQUIPMENT (if no provide
explanation) : ' ,

Y EXT IG LM ELHEICS
OW B0@ ko

YES NO

 

PLEASE DETAIL ANY ANTI-THEFT PRECAUTIONS WHICH ARE IN PLACE

 

ALL WATERS TO BE NAVIGATED DURING THIS POLICY PERIOD (YOU MAY ATTACH AN ITINERARY)

Atlantia 4 Cpe bheapy Seg

 

WILL THE VESSEL BE LAID UP (OUT OF USE) DURING THIS POLICY PERIOD — IF SO DETAIL EXACT DATES, LOCATION AND ADVISE WHETHER ASHORE OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFLOAT. /
# GENERAL INFORMATION
1 | IS THIS VESSEL USED FOR FARE PAYING CEs ) NO IF YES, NUMBER OF PASSENGERS PER TRIP
PASSENGERS? MAXIMUM; bo AVERAGE: &
NUMBER OF TRIPS PER YEAR
MAXIMUM: ~) OO | RENEE: OO
2 | IS THIS VESSEL CHARTERED TO OTHERS WITH A Ces) NO IF YES, COMPLETE CAPTAIN CHARTER SUPPLEMENTARY SHEET
CAPTAIN?
<<, 3
3 | DOES THIS APPLICANT EMPLOY PAID CREW (YES) NO IF YES, HOW MANY?
—
4 | IS THIS VESSEL CHARTERED TO OTHERS YES ) IF YES, COMPLETE BAREBOAT CHARTER SUPPLEMENTARY SHEET
WITHOUT A CAPTAIN (BAREBOAT)? ie
5 | IS THIS VESSEL USED FOR WATERSKIING OR YES (9) IF YES, PROVIDE DETAILS
DIVEBOAT CHARTER?
6 | IS THIS VESSEL USED FOR ANY OTHER YES ey IF YES, PROVIDE DETAILS
COMMERCIAL OR BUSINESS PURPOSES?
# GENERAL INFORMATION CONTINUED
7 | WILL THIS VESSEL BE OPEATED SINGLE YES (% IF YES, ADVISE WHEN, WHERE AND HOW OFTEN?
HANDEDLY AT NIGHT?
8 | DOES ANYONE RESIDE ABOARD THE VESSEL YES 9) IF YES, FOR HOW LONG DURING THE POLICY PERIOD?
CSR/APP/1

Offshore_UFQ00055

 
 

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 47 of 59
Page 3 of 5 Concept Special Risks Ltd www.special-risks.co.uk

 

5)

9 WILL THIS VESSEL PARTICIPATE IN ANY YES IF YES, COMPLETE RACING SUPPLEMENTARY SHEET

RACES/REGATTAS/RALLYS/SPEED TRIALS
DURING THIS POLICY PERIOD?

 

 

(ZX,
10 | WAS ANY INSURANCE DECLINED, CANCELLED YES NO IF YES, PROVIDE DETAILS
OR NON-RENEWED IN THE LAST 5 YEARS?
\
11 | HAVE YOU OR ANY NAMED OPERATOR BEEN YES NO IF YES, PROVIDE DETAILS

INVOLVED IN A LOSS IN THE LAST 10 YEARS
(INSURED OR NOT)

 

IF YES, PROVIDE DETAILS

(a

12 | HAVE YOU OR ANY NAMED OPERATED BEEN YES
CONVICTED OF A CRIMINAL OFFENCE OR
PLEADED NO CONTEST TO A CRIMINAL ACTION?

ALL OPERATORS MUST BE DETAILED — IF THERE ARE MORE THAN TWO OPERATORS PLEASE REQUEST ADDITIONAL OPERATOR SHEETS
No, Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (Including Auto) in the last 5 years

1 174A LAL IA UY
fe D bee Years of Boat Ownership Years of scat boo eice
. RO 2S
KIA A Boating Qualifications (for example USCG 100Ton)

, 2 LAL,
ke f C$) Ake Ss Lengths and abies aren previously owned or operated
32' Ca/ypso, Yd' Luhes

Have you been involved in a Loss if the last 10 years (insured or not)? If YES, please give details and amounts paid:

UL

Have you ever been convicted of criminal offence or pleaded no contest? If YES, please give details

JO

2 Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

fo OY. A‘m§ MN) 7 fase ele A-e Boating Experience

4
D AL CAR ZAK Boating Qualifications (for aaa rae 100Ton)
(YAS LIC lense

Lengths and Manufacturers of Vessels previously owned or operated

Be’ Cbépwp C/as5s'e&

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Have you ever been convicted of a criminal offence or pleaded no contest? If YES, please give details

VD
WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

 

 

 

 

 

 

| Loss PAYEE(S) (PLEASE PROVIDE NAME AND FULL MAILING ADDRESS):

 

ADDITIONAL ASSURED’S REQUIRED — (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

 

 

 

CSR/APP/1
Offshore_UF000056
 

Case: 3:20-cv-00014-CVG-RM Document#:1 Filed: 02/18/20 Page 48 of 59

 

 

Page 3 of 5 Concept Special Risks Ltd www.special-risks.co.uk
9 WILL THIS VESSEL PARTICIPATE IN ANY YES -~ NO , IF YES, COMPLETE CING SUPPLEMENTARY SHEET
RACES/REGATTAS/RALLYS/SPEED TRIALS
DURING THIS POLICY PE X
A ——4
10 | WAS ANY INSURANCE DECLINED, CANCELLED YE NO IF YES, PROVIDE \ LS
OR NON-RENEWED IN THE LAST EARS?

11 | HAVE YOU OR ANY NAMED OPERATOR BEEN YES NO IF YES, PROVIDE DETAILS
INVOLVED IN A LOSS IN THE LAST 1 ans |
(INSURED OR NOT)

ui PROVIDE DETAILS

 

 

12 | HAVE YOU OR ANY NAMEDOPERATED BEEN ves NO
CONVICTED OF A CRIMINAL OFFENCE OR Y

PLEADED NO CONTEST TO A CRIMINAL ACTION?
RATORS MUST BE DETAILED - IF THERE ARE MORE ne TWO OPERATORS PLEASE mn ADDITIONAL OPERATOR SHEETS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALL OPE
No. Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years
1 di ZLL4/ §2 40
@ oD Years of Boat Ownership Years of Boating Experlence
5 1S
joe (fA AO . Boating Qualifications (for example USCG LO0Ton) ~
WA bISZeVSEY USCG GPA LIECASE, =!
Lengths and Manufacturers of Vessels previously owned or operated

 

30! Well CeArT

 

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

7 O

Have you ever been convicted of a criminal offance or pleaded no contest? If YES, please give details

 

AD

2 Full Name Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

 

 

Years of Boat Ownership Years of Boating Experience

 

 

 

Boating Qualifications (for example USCG 100Ton)

 

 

Lengths and Manufacturers of Vessels previously owned or operated

 

Have you been involved in a Loss in the last 10 years (insured or not)? If YES, please give details and amounts paid:

 

 

 

Have you ever been convicted of a criminal offence or pleaded no contest? If VES, please give details

 

 

 

 

7 WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

 

LOSS PAYEE(S) (PLEASE PROVIDE NAME AND FULL MAILING ADDRESS):

 

ADDITIONAL ASSURED’S REQUIRED — (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

 

 

 

CSR/APP/1
Offshore_UFQ00057

 
 

Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 49 of 59

Page + of 5 Concapt Special Risks Lid www. Speck lukseuuk

Deo eke ere me maientarUme IIe! oar semterawen er mi MMR Samesreatad I FR BCE MEETS FER

Bek ee erates Me rN ade UV EE

Ane Fey Rhea ORIN T Et COR Ae o!

 

' ~PLERASE READ BEFORE SIGNING APPLICATION /
i, This application will be incorporated Jn its entirety inte any relevent palley of insurance where

Insurers have relied apyon Use Infgrmation containad thereln,

2 Any mlsrepretentution in this application for Insurance may render Insta Coveraia null and

Vold from inception, Please Herefore check bo maka sure Loot Ml questions have boun folly

answered and that alf facts materlal te your Insurances have been dixcusad, lf nooessary by 6

 

supplement to the application,
3. Fravd Statement ~ please sae poge § of this. application form & Initlal the paragraph relevant to

you to indicate that you have read and uiderstoed this,

 

FRED SIGNATURE: PRINT NAME AND STATE YOUR CONNECTION TO THES POLICY IF YOU Ard | SIGHATURE DATE,

(pe Celie | I [det fic

me og LANA U yet aimee i Re Re KO SA rte wee

 

 

 

 

BROKEN USE ONLY: !
PLEASE PROVIDE SURPLUS LINES TAX FILING YWFORMATION OR ADVISE IF NOT APPLICABLE (LICENSE NUMBER WILL SUFFICE):

 

 

% a Applicable in Califormia
For your protection, California law requires'the following to appear'on this form:
‘Any’ petson who knowingly preserits false or fraudulent clainy for the payment of a loss Is guilty of & eine
and may be subject tofinés and confineriient in state prison.
cast aves _ California Insurance Frauds Prevention Act 1871.2

: nyt R disease iN Applicable in Florida and Ldaho
Any. person who Knowingly and with the intent toinjure, Defraud, or Decelve any Insurance Company Files
@ Statement of Gaim Containing any False; Incomplete or Misleading Information is Gullty of a Felony*
__ “In Florida ~ Third Degree Felony»

oe oN a Applicable inIndlana
A petson who ‘knowingly and with intent to defraud an Insurer files a staternent of claim containing false,
_ Ingomplete, or-smisteading Ynfornation commits a felony.

ela Bi ae a ' Wes ye aia ate

~ . Pursuank to NRS 686A.291, any:person who: kiowingly'arid wilfully files @ statement of claim that contains

any false, Incomolete. or nilsleadina Informatiod concemina a materal. fact ie cullty at a felon
Offshore_UF000058
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 50 of 59

EXHIBIT 4
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 51 of 59

Renewal Questionnaire

Quote Number:

Previous Policy:

Next Policy Period:

Assured:

Assured's Address:

Scheduled Vessel:

|

— (Concept Special Risks

415286A

CSRYP/173608

January 23, 2020 to January 23, 2021
Offshore Adventures LLC

Watergate Villas West bldg 20 unit 30, St Thomas, Vi 00802,
US Virgin Islands

Mixed Bag II, 2000 32' Calypso with Yanmar 375hp diesel engine,
CMS10001J000

Concept Special Risks Ltd
+44 (0) 1943 882 700 + www.special-risks.com
Unity House * 2 Station Court + Station Road -< Gulseley - LEEDS + LS20 BEY - United Kingdom

Offshore_UF000136
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 52 of 59

Renewal Questionnaire * Concept Special Risks

Cover and Respective Insured Limits:

 

 

se Currently
Section Expiring Quoted Revised
Coverage Coverage
Coverage
A Hull US$ 45,000 US$ 45,000
Hull Deductible US$ 1,800 US$ 1,800

 

Tender/Dinghy

not covered

not covered

 

Non-Emergency Towing

US$ 1,000

US$ 1,000

 

Breach of Warranty

not covered

not covered

 

Third-Party Liability CSL

US$ 1,000,000

US$ 1,000,000

 

Crew Liability Extension within CSL

US$ 1,000,000

US$ 1,000,000

 

Commercial Passenger Liability Extension
within CSL

US$ 1,000,000

US$ 1,000,000

 

Limited Pollution Extension within CSL

US$ 1,000,000

US$ 1,000,000

 

 

 

 

C Medical Payments US$ 10,000 US$ 10,000
D Uninsured Boaters US$ 100,000) US$ 100,000
E Trailer not covered not covered
F Personal Property US$ 2,500 US$ 10,000

 

 

Other (Please specify)

 

 

 

 

 

Residence:

Yes
Surveys:

out of the water (hauled).
Navigational Limits:

Will your vessel be your full-time residence during the next policy period?

Your next survey is due on January 23, 2021 and should be performed

Warranted that the Scheduled Vessel is confined to East Coast USA,

Florida, the Bahamas and the Caribbean Sea (excluding Cuba,
Colombia, Haiti and Venezuela) - not to exceed 50 miles offshore.

If you require different navigational limits to these, please detail here or

attach an itinerary.

Offshore_UF000137
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 53 of 59

Renewal Questionnaire » Concept Special Risks 3

Hurricane Mooring: Your vessel mooring location during July 1st to November 1st is currently
declared as Westin Resort St John, Great Cruz Bay, St John, USVI
00831, US Virgin Islands, 18.3333 -64.794197. If this is incorrect please
detail below, providing the full address, ZiP/postal code and longitude/
latitude readings of the new mooring location:

Will your vessel will be afloat or ashore during the hurricane season?
float// Ashore

Loss Payees: previous policy had the following loss payees: Assured. If you need
any additional loss payees, please name them here:

Operators: The four individuals detailed on the following pages are approved by us to
operate the Scheduled Vessel.

Please ensure all persons (including captains and crew) operating the
vessel during the policy period are listed in the following pages, and that
all details are complete, accurate and up to date. Delete any operator no
longer required.

Warning: This is a named-operator-only policy.

Offshore_UF000138
Case: 3:20-cv-00014-CVG-RM Document#:1 Filed: 02/18/20 Page 54 of 59

Renewal Questionnaire « Concept Special Risks 4

Operator 1: Please ensure the details provided for Robert Brian Richards are
complete, accurate and up to date. If you are unsure what information to
provide, please contact your broker who will be able to assist you. If
Robert Brian Richards no longer operates the Scheduled Vessel, please
cross out the table below.

 

 

 

 

Name Robert Brian Richards
Date of birth November 19, 1972
State of residence TBD :

Years of boat ownership 20

 

Years of boating experience 25

 

Violations and suspensions (including auto) in the last five years
None

 

Boating qualifications for which a valid licence is held
OUPV License

 

Details of previous vessels owned and/or operated

32' Calypso
40' Luhrs

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

NT | P?tauryeca pe LOSS
Ay s 72O89 fPa\ to

Details of all criminal convictions and pleas of no contest
None

 

 

 

 

Offshore_UF000139
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 55 of 59

Renewal Questionnaire * Concept Special Risks 5

Operator 2: Please ensure the details provided for Richard Charles Paolillo are
complete, accurate and up to date. If you are unsure what information to
provide, please contact your broker who will be abie to assist you. If
Richard Charles Paolillo no longer operates the Scheduled Vessel, please
cross out the table below,

 

Name Richard Charles Paolillo
Date ofbirth October 7, 1964.
State offre: Florida, USA

   

 

 

  
 

 

  
 

 

 

Years of boatiownership 20

  
 

 

   
  
   

Years of boatinme 30

 

 

Violations and
None

 

 

Boating qualifications for wi
USCG 50 ton License

 

 

  
 

Details of previousiVessels owned and/or one
45' Hatteras

50' Sloop

 

All losses In the past 10 years (whether Insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

Offshore_UF000140
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 56 of 59

Renewal Questionnaire » Concept Special Risks 6

Operator 3; Please ensure the details provided for Cody Brian Wabiszevski are
complete, accurate and up to date. If you are unsure what information to
provide, please contact your broker who will be able to assist you. If Cody
Brian Wabiszevski no longer operates the Scheduled Vessel, please cross
out the table below,

 

Name Cody Brian Wablszevski
Date of Hirth July 14, 1987
State of resitle TBD

 

 

 

Years of boatow 5

 

 

 

 

 

 

  

30' Well craff
38' Luhrs

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example; 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

Offshore_UF000141
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 57 of 59

Renewal Questionnaire * Concept Special Risks 7

Operator 4: Please ensure the details provided for Christopher Moore are complete,
accurate and up to date. If you are unsure what information to provide,
please contact your broker who will be able to assist you. If Christopher
Moore no jonger operates the Scheduled Vessel, please cross out the

 

 

 

 

table below.
Name Christopher Moore
Date of birth December 26, 1962
State of residence TBD
Years of boat ownership 20

 

Years of boating experience 30

 

Violations and suspensions (including auto) in the last five years
None

 

Boating qualifications for which a valid licence is held
USCG - OUPV

 

Details of previous vessels owned and/or operated

38' Bertram
32' Catamaran

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Detalls of all criminal convictions and pleas of no contest
None

 

 

 

Offshore_UF000142
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 58 of 59

Renewal Questionnalre » Concept Special Risks 8

Operator 5: Below you may add an additional operator for approval by our under-
writers. If you wish to add several operators, please print and submit as
many copies of this page as required.

 

Name

 

Date of birth

 

State of residence

 

Years of boat ownership

 

Years of boating experience

 

Violations and suspensions (including auto) in the last five years

 

Boating qualifications for which a valid licence is held
Example: USCG 100 Ton Licence

 

Details of previous vessels owned and/or operated
Example: 2005 40 ft Whitby Ketch, owned for 6 years

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status
Example: 2005, Hurricane Loss, $20,000 Paid, Closed

 

Details of all criminal convictions and pleas of no contest

 

 

 

Offshore_UF000143
Case: 3:20-cv-00014-CVG-RM Document #:1 Filed: 02/18/20 Page 59 of 59

Renewal Questionnaire » Concept Special Risks 9

Other Changes: When quoting your renewal, we have assumed that there have been no
changes to your policy during the current policy period. If there are any
other changes since your original application form was submitted to us,
please give details below. If you are unsure whether any change might
have an influence upon the quotation that we have provided you with,
please contact your broker for advice.

Misrepresentations: Any misrepresentation in this renewal questionnaire will render insurance
coverage null and void from inception. Please therefore check to make
sure that all questions have been fully answered and that all facts
material to your insurance have been disclosed, if necessary by a supple-
ment to this questionnaire.

Print Name: | oRErt el! (uchetr of S
meetin ye

Assured’s Signature

 

For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
standard forms and frequently asked questions, please see our website www.special-risks.com.

 

Offshore_UF000144
